        Case 1:07-cv-12325-DPW Document 284 Filed 03/25/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                      )
KATHEENA NEVIA SONEEYA, f/k/a                         )
Kenneth Hunt,                                         )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Civil Action No. 07-12325-DPW
                                                      )
THOMAS A. TURCO III, in his official                  )
capacity as Commissioner of the                       )
Massachusetts Department of Correction,               )
                                                      )
                       Defendant.                     )
                                                      )

     PLAINTIFF’S ASSENTED TO MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff Katheena Nevia Soneeya (“Ms. Soneeya” or “Plaintiff”), through counsel,

respectfully moves the Court, with agreement from Defendant, pursuant to Local Rule 7.2 and the

Protective Order governing this action, (Dkt. No. 252), for permission to file under seal the Marked

Defendant’s Proposed Findings of Fact and Conclusions of Law, Plaintiff’s Pre-Trial

Memorandum and Renewed Motion to Compel, Plaintiff’s Motion in Limine to Exclude Portions

of the Affidavit Testimony of Dr. Stephen B. Levine, Plaintiff’s Motion in Limine to Exclude

Portions of the Affidavit Testimony of Christopher Fallon, and Plaintiff’s Objections to

Defendant’s Direct Affidavits, until further order of this Court.

       The documents designated are “Confidential” pursuant to Section 1 of the Protective Order.

Dkt. No. 252. Because these documents contain confidential information pertaining to Defendant

and inmates other than Plaintiff, as well as to the security and layout of Department of Corrections

facilities, Ms. Soneeya respectfully requests that these documents be filed under seal pursuant to

Section 3 of the Protective Order.




                                                -1-
        Case 1:07-cv-12325-DPW Document 284 Filed 03/25/19 Page 2 of 3




       Pursuant to Local Rule 7.1, counsel for Ms. Soneeya has conferred with counsel for

Defendant and Defendant’s counsel has assented to this Motion.

       Ms. Soneeya will file hard copies of the Marked Defendant’s Proposed Findings of Fact

and Conclusions of Law, Plaintiff’s Pre-Trial Memorandum and Renewed Motion to Compel,

Plaintiff’s Motion in Limine to Exclude Portions of the Affidavit Testimony of Dr. Stephen B.

Levine, Plaintiff’s Motion in Limine to Exclude Portions of the Affidavit Testimony of

Christopher Fallon, and Plaintiff’s Objections to Defendant’s Direct Affidavits under seal and with

the Clerk’s Office on March 25, 2019.

       WHEREFORE, Ms. Soneeya respectfully requests that the Court grant her motion to file

under seal the foregoing documents. Further, pursuant to Local rule 7.2, Ms. Soneeya proposes

that the impounding Order continue until further order of the Court.



Dated: March 25, 2019                                 Respectfully submitted,

                                                      /s/ Anne F. Hancock
                                                      Anne F. Hancock (BBO# 691884)
                                                      Sara A. Bellin (BBO #698900)
                                                      ROPES & GRAY LLP
                                                      800 Boylston Street
                                                      Boston, Massachusetts 02119-3600
                                                      annie.hancock@ropesgray.com
                                                      sara.bellin@ropesgray.com
                                                      (617) 951-7000

                                                      Attorneys for Plaintiff Katheena Nevia
                                                      Soneeya




                                                -2-
        Case 1:07-cv-12325-DPW Document 284 Filed 03/25/19 Page 3 of 3




        LOCAL RULE 7.1 CERTIFICATION AND CERTIFICATE OF SERVICE

       Pursuant to Local Rule 7.1, the undersigned counsel hereby certifies that on March 20,

2019, and on March 22, 2019, Plaintiff’s counsel conferred via telephone with Defendant’s counsel

regarding the relief sought herein. Defendant assented to the relief requested.

       I further certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF).


Dated: March 25, 2019                                                /s/ Anne F. Hancock
                                                                     Anne F. Hancock




                                                -3-
